Exhibit 2.3 PLAN AND AGREEMENT OF MERGER OF P.C. DEVELOPMENT CORPORATION (A Wyoming Corporation) INTO P.C. DEVELOPMENT MERGER CORPORATION (A Nevada Corporation) Plan and Agreement of Merger (hereinafter called "Merger Agreement") dated this 20th day of October 1997, by and between P.C. Development Corporation, a corporation organized and existing under the laws of the state of Wyoming (hereinafter sometimes referred to as "P.C. Development (WY)") and P.C. Development Merger Corporation, a corporation organized and existing under the laws of the state of Nevada (hereinafter sometimes referred to as "P.C. Development (NV)"). These two parties are herein sometimes referred to collectively as the "merging corporations," witnesseth: WHEREAS, P.C. Development (NV) is the wholly owned subsidiary of P.C. Development (WY); WHEREAS, P.C. Development (WY) wishes to change the state of its domicile by merging into P.C. Development (NV); and WHEREAS, Section 92A. 190 of the Nevada Revised Statutes and Section 17-16-1107 of the Wyoming Business Corporation Act each authorize the merger of P.C. Development (WY) and P.C. Development (NV); NOW, THEREFORE, the merging corporations have agreed, and do hereby agree, each with the other in consideration of the premises and the mutual agreements, provisions, covenants and grants herein contained and in accordance with the laws of the State of Nevada, and in accordance with the laws of the State of Wyoming, that P.C. Development (WY) and P.C. Development (NV) be merged into a single corporation and that P.C. Development (NV) shall be the continuing and surviving corporation and do hereby agree upon and prescribe that the terms and conditions of the merger hereby agreed upon and the mode of carrying the same into effect and the manner of converting the presently outstanding shares of each of the merging corporations into the shares of P.C. Development (NV) are and shall be hereinafter set forth: Article I Manner of Conversion of Shares 1.The manner and basis of converting the shares of P.C. Development (WY) into shares of P.C. Development (NV) are as follows: at the effective time of the merger, each share of common stock of P.C. Development (WY) shall thereupon be converted into one share of P.C. Development (NV). Each holder of outstanding common stock of P.C. Development (WY) upon surrender to P.C. Development (NV) of one or more certificates for such shares for cancellation shall be entitled to receive one or more certificates for the number of shares of common stock of P.C. Development (NV) represented by the certificates of P.C.
